

Exhibit 10.1.33


Compensation Arrangements with Directors and Named Executive Officers


Following is a description of compensatory arrangements with directors and named
executive officers that are not set forth in formal documents, as well as
certain other arrangements that are the subject of formal documents. Not all
compensatory arrangements set forth in formal documents filed as exhibits to
periodic reports are described in this document.


Directors  
We compensate our non-employee directors as summarized below. An annual retainer
of $85,000 will be paid in 2007 ($50,000 of which will be used to acquire shares
of common stock through our Dividend Reinvestment and Direct Stock Purchase
Plan). Our lead director receives an additional annual retainer of $20,000, and
the chairs of the Board’s Audit, Compensation and Development, and Governance
Committees receive an additional annual retainer of $10,000, $5,000 and $5,000,
respectively. Attendance fees of $1,000 for each Board meeting and $1,000 for
each committee and other meeting attended are also paid. Directors may defer the
receipt of all or part of the cash retainers and meeting fees.


We offer life and medical insurance coverage for each current non-employee
director. We do not expect to offer this coverage to new non-employee directors.
The total premium paid by us for this coverage in 2006 was $12,521. We pay or
reimburse directors for travel, lodging and related expenses they incur in
attending Board and committee meetings, including the expenses incurred by
directors’ spouses in accompanying the directors to one Board meeting a year. We
also match on a two-for-one basis up to $5,000 per year (which would result in a
$10,000 Company match) of charitable donations made by a director to 501(c)(3)
organizations that meet our strategic giving priorities and are located in
KCP&L’s generation and service communities.


Named Executive Officers
None of the named executive officers of Great Plains Energy or KCP&L have
written Employment Agreements with the exception of Mr. Malik, Executive Vice
President of Great Plains Energy and President and Chief Executive Officer of
Strategic Energy, L.L.C. (which was filed as Exhibit 10.1.p to Form 10-K for the
year ended December 31, 2004).


On February 6, 2007, the independent members of the Great Plains Energy Board of
Directors, upon recommendations of its Compensation and Development Committee,
approved the following annual base compensation for 2007 of the principal
executive officer, principal financial officer and the other named executive
officers:


Name
2007 Base Compensation
Michael J. Chesser
$725,000
Terry Bassham
$325,000
William H. Downey
$470,000
Shahid Malik
$440,000
John R. Marshall
$335,000
Stephen T. Easley
$276,750

 

--------------------------------------------------------------------------------


2007 Annual Incentive Plans


The independent members of the Board established objectives to be used for
calculating 2007 annual incentive compensation for Great Plains Energy’s
principal executive officer, principal financial officer and the other named
executive officers. The Annual Incentive Plans may be modified, changed or
altered at the discretion of the Compensation and Development Committee. The
basic structure of the Annual Incentive Plans provides for payout at 100% for
target performance for each goal. Fifty percent of the incentive is payable at
the threshold level of performance for each goal and 200% of the incentive is
payable at the maximum level of performance. If goal performance is below target
but above threshold, the amount of the award payable is interpolated between the
threshold and target levels. Similarly, goal performance above the target will
result in an award for that goal that is higher than target. Performance for any
goal which is less than threshold will result in a zero payment for that goal.
If core earnings is less than the threshold amount, there will be no payment
made under the applicable Annual Incentive Plan.


The target bonuses of the principal executive officer, the principal financial
officer, and the other named executive officers are: Mr. Chesser, 100%; Mr.
Downey, 70%; Mr. Bassham, 50%; Mr. Malik, 60%; Mr. Easley, 50%; and Mr.
Marshall, 50%. The bonus payout is based on the following weightings: 40%
financial objective (core earnings for the applicable company); 40% business
objectives; and 20% individual performance objectives. The business objectives
for Great Plains Energy include funds from operations/average total debt; J.D.
Powers Customer Satisfaction Index, generating plant equivalent availability,
MWh under management, and Comprehensive Energy Plan progress. The business
objectives for KCP&L include system reliability, generating plant availability,
OSHA incident rate, J.D. Powers Customer Satisfaction Index, and Comprehensive
Energy Plan progress. The business objectives for Strategic Energy include
margin, process improvements and MWh under management. No bonus will be paid
under a company’s plan if the applicable financial performance threshold is not
met, and no bonus will be paid respecting other objectives if the applicable
thresholds are not met. Messrs. Chesser and Bassham participate in the Great
Plains Energy annual incentive plan; Messrs. Easley and Marshall participate in
the KCP&L annual incentive plan. Mr. Downey’s bonus is weighted equally between
the Great Plains Energy and KCP&L plans, and Mr. Malik’s bonus is weighted 30%
and 70% between the Great Plains Energy and Strategic Energy plans.


2007-2009 Long-Term Incentive Plan Awards


The independent members of the Board also approved the following time-based
restricted stock and performance share awards under the LTIP for Great Plains
Energy’s principal executive officer, principal financial officer and the other
named executive officers (with the exception of Mr. Malik). The restricted stock
awards will vest three years from the date of grant. Dividends accrued on the
restricted stock will be reinvested during the period under the Dividend
Reinvestment and Direct Stock Purchase Plan, and will also be paid in stock at
the end of the period. Performance shares, as determined by Great Plains
Energy’s stock performance rank in the Edison Electric Institute (EEI) index of
electric companies for the period 2007-2009, will be paid in common stock unless
otherwise determined by the Compensation and Development Committee. Dividends
during the performance period on the common stock awarded will be paid in cash
after the end of the period. The actual number of shares awarded will range from
0% to 200% of target amount, based on performance against the EEI index.
 

--------------------------------------------------------------------------------


Name
Restricted Stock
Performance Shares at Target
Michael J. Chesser
8,507
25,520
Terry Bassham
2,161
6,483
William H. Downey
4,228
12,684
Stephen T. Easley
1,840
5,520
John R. Marshall
2,227
6,682



Mr. Malik’s target long-term incentive award for the period 2007-2009 is set at
150% of his 2007 salary, and may range from 0% to 275% of target, based on
performance. One-half of the award will be paid in cash. The other half of the
award is represented by a grant at target of 10,325 performance shares under the
LTIP. The performance objectives are equally weighted, and include cumulative
pre-tax net income, return on invested capital, performance of Great Plains
Energy stock against the EEI index, and MWh under management.


Grants of Restricted Stock


The independent members of the Board elected to make a special, one-time, grant
of time-based restricted stock under the LTIP to certain officers, including
Great Plains Energy’s principal executive officer, principal financial officer
and the other named executive officers (with the exception of Mr. Malik).
One-half of the amount of these restricted stock grants vest in two years, and
the second half vests in three years. Dividends accrued on the restricted stock
will be reinvested during the period under the Dividend Reinvestment and Direct
Stock Purchase Plan, and will also be paid in stock at the end of the vesting
periods.


Name
Number of Restricted Shares
Michael J. Chesser
80,000
Terry Bassham
25,000
William H. Downey
45,000
John R. Marshall
25,000
Stephen T. Easley
25,000



The Company also pays or reimburses the executive officers named above for
certain other items, which could include relocation costs, transportation
allowances, dues for one club, financial counseling services and in limited
situations the expenses of spouses accompanying the executive officers.


Pursuant to their employment arrangements, Messrs. Chesser and Marshall will be
credited with two years of service for every one year of service earned under
the Great Plains Energy Pension Plan. The additional year of service will be
paid as a supplemental retirement benefit. Mr. Chesser is also entitled to
receive three times annual salary and bonus if he is terminated without cause
prior to reaching age 63. After age 63, any benefit for termination without
cause would be one times annual salary and bonus until age 65. Mr. Marshall is
also entitled to receive two times annual salary and bonus if he is terminated
without cause.